DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 15 is objected to because of the following informalities: “The parking meter of claim 11, wherein the touchscreen display”.  Touchscreen display is not introduced until claim 14.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities: “touch screen” is recited as two words in one instance.  In all other instances, “touchscreen” is one word.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 11 and 14-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of Patent No. US 9,842,455 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application and the patent are substantially identical in structural and functional characteristics.  For example:
	
Instant Application
Patent No. 9,842,455
Explanation
11.    A parking meter comprising: metering components;


an insert housing comprising one or more openings for receiving respective user interface components;

an external housing component enclosing the metering components,







and at least one cutout for receiving the insert housing, wherein the insert is secured within the cutout of the external housing component.




a removable single space parking meter mechanism that is at least partially and removably receivable within an existing lower housing,





and a radio for transmitting radio signals from the single space parking meter and receiving radio signals at the single space parking meter wherein the radio signals comprise parking meter payment information;


The ‘455 parking meter contains openings.




The ‘455 parking meter contains external housing.











The housing of the ‘455 parking meter contains openings for inserting internal components.  The internal components are secure inside the housing.


In regards to instant claims 14-17, all limitations of these claims are contained in the claims of the patent as follows:

Instant Application
Patent No. 9,842,455
14
7
15
7
16
1
17
1









In addition, the broad nature of instant claims 11 and 15-17 also render instant claims 11 and 15-17 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of US 2021/0257713 A1, US 8,727,207 B1, US 2005/0155839 A1, and US 2003/0169183 A1.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers (US 2017/0083043 A1).

Instant Claim 1: A parking meter  (“In some embodiments, aspects of the techniques described herein may be applied to any suitable structure including, without limitation, a kiosk (e.g., an interactive kiosk), pay station (e.g., parking pay station),” (Bowers, paragraph 189)  The parking pay station of Bowers corresponds to the parking meter of the claim.)

comprising: a meter housing;  (“A personal communication structure (PCS) may include a frame, a housing, and a mounting system coupling the housing to the frame.” (Bowers, abstract))

metering components within the meter housing, the metering components including a touchscreen assembly comprising: a display;  (“The user input device(s) 552 (fig 5) may include, without limitation, a touchscreen, touchpad, keyboard, keypad, trackball, one or more microphones, camera, buttons, switches, etc. The output device(s) 554 may include, without limitation, a display unit (e.g., touchscreen, LCD display, etc.),” (Bowers, paragraph 69))

a touch sensor overlaid on the display;  (When Bowers refers to a touchscreen, that means a touch sensor used in combination with a display screen, most commonly the touch sensor overlaid on the display screen.)

Bowers does not explicitly teach the following limitation of this claim:

and a low-power wake trigger.

However, a lower power wake trigger is obvious for the touchscreen of Bowers.

and a low-power wake trigger.  (Although Bowers does not explicitly teach that the touchscreen of the parking pay station goes dark to reduce power when not in use and is reactivated when touched by the user, such would be obvious since that is the usual operation of modern day touchscreens.)


Instant Claim 2: The parking meter of claim 1, wherein the metering components comprise at least one controller configured to turn on the display of the touchscreen assembly when the low-power wake trigger provides a wake signal.  (“The processing device(s) may include, without limitation, a microprocessor, microcontroller,” (Bowers, paragraph 67))


Instant Claim 3: The parking meter of claim 2, wherein the low-power wake trigger comprises a secondary touch sensor overlaid on the touch sensor, wherein the secondary touch sensor is capable of providing an indication that a touch occurred without providing coordinates of the touch.  (The instant the user touches the touchscreen of Bowers, a signal is triggered before any coordinates are provided.  Such an operation may correspond to the secondary touch sensor of the claim.)


Instant Claim 4: The parking meter of claim 1, wherein the metering components comprise at least one controller configured to turn on the display of the touchscreen assembly when a user's proximity is detected by the proximity sensor and turn off the display of the touchscreen assembly after an inactivity period of time.  (“The processing device(s) may include, without limitation, a microprocessor, microcontroller,” (Bowers, paragraph 67)  The microprocessor/microcontroller of Bowers controls the operation of the touchscreen, including activating/deactivating the touchscreen.)


Instant Claim 5: The parking meter of claim 4, wherein the at least one controller is further configured to turn on the touch sensor when the display is turned on and turn off the touch sensor when the display is turned off.  (If the display of the touchscreen of Bowers is deactivated, then it would be obvious for the touch sensor of the touchscreen to be deactivated (powered down) as well for power conservation.)


Instant Claim 6: The parking meter of claim 1, wherein the metering components further comprise a solar panel attached at a first location of the parking meter.  (“Power distribution subsystem 110 (fig 1) may distribute power provided by any suitable power source(s) including, without limitation, batteries, solar panels, a power line 112 coupled to a power grid, etc.” (Bowers, paragraph 53))


Instant Claim 7: The parking meter of claim 6, wherein the metering components further comprise an additional solar panel attached at a second location of the parking meter.  (“Power distribution subsystem 110 (fig 1) may distribute power provided by any suitable power source(s) including, without limitation, batteries, solar panels, a power line 112 coupled to a power grid, etc.” (Bowers, paragraph 53)  Bowers teaches that the number of solar panels may be more than one.)


Instant Claim 8: The parking meter of claim 7, wherein the metering components further comprise a solar panel controller for controlling operation of the solar panel and additional solar panel.  (“Power distribution subsystem 110 (fig 1) may distribute power provided by any suitable power source(s) including, without limitation, batteries, solar panels, a power line 112 coupled to a power grid, etc.” (Bowers, paragraph 53)  The power distribution subsystem 110 of Bowers corresponds to the solar panel controller of the claim.)


Instant Claim 9: The parking meter of claim 8, wherein the solar panel controller independently controls the solar panel and additional solar panel.  (“Power distribution subsystem 110 (fig 1) may distribute power provided by any suitable power source(s) including, without limitation, batteries, solar panels, a power line 112 coupled to a power grid, etc.” (Bowers, paragraph 53)  The power distribution subsystem 110 of Bowers independently controls the solar panels.)


Instant Claim 10: The parking meter of claim 9, wherein the solar panel controller controls the solar panel and additional solar panel using maximum power point tracking functionality.  (“Power distribution subsystem 110 (fig 1) may distribute power provided by any suitable power source(s) including, without limitation, batteries, solar panels, a power line 112 coupled to a power grid, etc.” (Bowers, paragraph 53)  Since the power distribution subsystem 110 of Bowers distributes power provided by any suitable power sources, such distribution may be referred to as maximum power point tracking functionality.)


Instant Claim 11: A parking meter comprising: metering components;  (“In some embodiments, aspects of the techniques described herein may be applied to any suitable structure including, without limitation, a kiosk (e.g., an interactive kiosk), pay station (e.g., parking pay station),” (Bowers, paragraph 189)  The parking pay station of Bowers corresponds to the parking meter of the claim.)

an insert housing comprising one or more openings for receiving respective user interface components;  (Referring to fig 9C of Bowers, display module 700 is placed in an opening of the housing.)

an external housing component enclosing the metering components,  (Referring to fig 9C of Bowers, the external housing encloses all internal components.)

the external housing component comprising: at least one opening for a payment device;  (“In some embodiments, aspects of the techniques described herein may be applied to any suitable structure including, without limitation, a kiosk (e.g., an interactive kiosk), pay station (e.g., parking pay station),” (Bowers, paragraph 189)  The parking pay station of Bowers contains a payment device.)

and at least one cutout for receiving the insert housing, wherein the insert is secured within the cutout of the external housing component.  (Referring to fig 9C of Bowers, there are cutouts for receiving all housing, and the housing is secured.)


Instant Claim 12: The parking meter of claim 11, wherein the parking meter is a multi-space parking meter  (Whether the parking pay station of Bowers is single space or multi space is an obvious matter of design choice.)

and the external housing component comprises a door panel of a cabinet of the multi-space parking meter.  (Referring to fig 9C of Bowers, panels of the parking pay station may be removed in order to allow access to technicians.)


Instant Claim 13: The parking meter of claim 11, wherein the insert comprises a plurality of openings including a first opening for a display and a second opening for a keyboard or keypad, wherein the metering components include the display and keyboard or keypad.  (“The user input device(s) 552 (fig 5) may include, without limitation, a touchscreen, touchpad, keyboard, keypad,” (Bowers, paragraph 69))


Instant Claim 14: The parking meter of claim 11, wherein the insert comprises a single opening for a touchscreen display, wherein the metering components include the touchscreen display.  (Referring to fig 9C of Bowers, display module 700 is placed in an opening of the housing.)


Instant Claim 15: The parking meter of claim 11, wherein the touchscreen display is part of a touchscreen display assembly comprising the touch screen display and a proximity sensor, wherein the proximity sensor turns on the touchscreen display when a user's proximity is detected.  (“The user input device(s) 552 (fig 5) may include, without limitation, a touchscreen,” (Bowers, paragraph 69)  Modern touchscreen devices typically contain touch/proximity sensors that activate the display when detecting the user’s touch after a period of inactivity.)


Instant Claim 16: The parking meter of claim 11, wherein the insert is secured within the cutout by bolts secured to an inside of the external housing.  (Referring to fig 9C of Bowers, there are obviously bolts and other mechanical items used to secure all the components.)


Instant Claim 17: The parking meter of claim 11, wherein the parking meter is a single space parking meter.  (Whether the parking pay station of Bowers is single space or multi space is an obvious matter of design choice.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995. The examiner can normally be reached Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626